457 F.2d 504
Clinton Charles TALIAFERRO, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-2756.
United States Court of Appeals,Ninth Circuit.
April 19, 1972.

Leonard J. Rubin, San Francisco, Cal., for plaintiff-appellant.
James L. Browning, Jr., U. S. Atty., Paul J. Fitzpatrick, Asst. U. S. Atty., San Francisco, Cal., for defendant-appellee.
Before HAMLEY, MERRILL and TRASK, Circuit Judges.
PER CURIAM:


1
Clinton Taliaferro appeals a district court order denying relief sought by him under 28 U.S.C. Sec. 2255 upon the ground that his plea of guilty to a charge of possession of counterfeit currency (18 U.S.C. Sec. 472) had not been voluntarily made as required by Fed.R.Crim.P. 11.  The district court opinion is reported as Taliaferro v. United States, 330 F.Supp. 408 (N.D.Cal.1971).  We are quite convinced that the district court's findings and order are not clearly erroneous, Conley v. United States, 407 F.2d 45 (9th Cir.), cert. denied 396 U.S. 853, 90 S.Ct. 113, 24 L.Ed.2d 102 (1969), and affirm for the reasons set out in that opinion.


2
The judgment is affirmed.